El Juez Presidente Su. Hernández,
emitió la opinión del. tribunal.
El presente caso se originó en la Corte de Distrito del Distrito Judicial de Gruayama a virtud de petición de habeas corpus de Francisco Carrillo, que después de tramitada en la, forma correspondiente, fué resuelta el 23 de abril próximo: pasado en el sentido de que el peticionario no era acreedor a la excarcelación solicitada y debía continuar preso, contra, cuya resolución interpuso aquél recurso de apelación para, ante esta Corte Suprema.
Sostiene el apelante que su prisión es ilegal y al efecto, alega: ¡
' (a) Que los hechos según fueron consignados en la denun-cia y resultaron probados en el juicio, no constituyen delito público.
(b) Que los hechos que le fueron imputados aun cuando, hubieran sido ejecutados por él mismo, no constituirían delito., de hurto de menor cuantía por el cual fué juzgado y senten-, ciado, sino un delito de daños maliciosos. ,
(e) Que la sentencia es nula y contraria, a la ley puesto1 que se le imponen dos condenás una de $200 de multa y costas y la otra de seis meses de cárcel y trabajos forzados.
El apelante no tiene derecho a la excarcelación que soli-, cita.
En la denuncia se imputa al acusado el hecho que en agosto 28 de 1912 a las 51/2 de la tarde en el barrio Palmas Atlas de Gruayama, del distrito judicial municipal del mismo nombre, voluntaria y maliciosamente y con intención crimi-, nal, sustrajo ele la finca dé Orlando Porrata un lechón propie-, dad de Maximino Saunión, valorado en $1.50, cuyo lechón. estaba al cuidado del denunciante Jesús Cruz, empleado de Saunión, habiendo privado a éste del referido lechón, el que destinó a su uso particular.
*514El acusado fué condenado por sentencia de 18 de noviembre de 1912 como cúlpable del delito de burto de menor cuan-tía a “la pena de $200 de multa y las costas y seis meses de cárcel con trabajó forzado.”
Los becbos relatados en la denuncia constituyen un delito público, que es el de burto de menor cuantía, definido en el artículo 426 del Código Penal y castigado en el 431 con multa máxima de $500 o cárcel por un término máximo de un año o ambas penas1 a discreción del tribunal.
> La sección 3a. de la ley de 8 de marzo de 1906 para derogar el artículo 323 del Código de Enjuiciamiento Criminal, en-mendar el artículo 324 de dicho código y para otros fines, ordena que siempre que una persona fuere convicta de un delito menos grave y sentenciada a prisión en una cárcel de distrito por un período que exceda de 90 días, la corte podrá .a'su arbitrio disponer que se le ponga a trabajar en obras públicas durante el período de su encarcelación.
Y la ley de 9 de marzo de 1911 sobre imposición de costas ■efi. casos criminales ordena que cuando un fallo condenatorio ¡sea dictado por cualquier corte contra un acusado o acusa-dos en un caso criminal, las costas devengadas en el caso de-berán ser impuestas a dicho acusado o acusados como una parte de la sentencia de la corte.
Tenemos, pues, que además de constituir los becbos impu-tados al apelante un delito público y de ser ese delito un .hurto de menor cuantía, fué impuesta a aquél por el juez, la pena que podía imponerle con arreglo a los preceptos legales de que dejamos hecho mérito. Y no hubo dos condenas, sino una. sola.
¡ No cabe considerar en el presente recurso si el hecho pro-bado eipel juicio no fué un delito de hurto sino de daños maliciosos; esa cuestión pudo ser materia de un recurso de apelación y no de un procedimiento de habeas corpus.
Procede desestimar el presente recurso y confirmar la resolución apelada.

Confirmada.

*515Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Jnez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.